486 S.W.2d 87 (1972)
BUELL REALTY NOTE COLLECTION TRUST, Petitioner,
v.
CENTRAL OAK INVESTMENT COMPANY et al., Respondents.
No. B-3527.
Supreme Court of Texas.
October 25, 1972.
James P. Swift, Dallas, for petitioner.
McKool, McKool, Jones, Shoemaker & Turley, Bill Jones, Dallas, for respondents.

ON APPLICATION FOR WRIT OF ERROR
PER CURIAM.
This is a controversy between a mortgagee, petitioner, and the landowners, respondents, over the proceeds of an award in an eminent domain proceeding. Part of the land on which petitioner holds a lien to secure its indebtedness was condemned for public use, and the amount of the award was deposited by the condemning authority in the registry of the County Court at Law. Petitioner then brought this suit in district court. The trial court held that respondents are entitled to the entire award, and the Court of Civil Appeals affirmed. 483 S.W.2d 24.
Petitioner insists that the entire award should be paid to it and applied on the mortgage debt. We are satisfied that it is not entitled to that relief under the facts of the case. There is no contention that the proceeds of the award should be allocated to the parties on the basis of a mathematical formula that will preserve some established relationship between the indebtedness and the property securing its payment, and we have made no attempt to determine whether such a rule might be appropriate in cases of this nature. The application for writ of error is Refused, No Reversible Error.